QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation "…wherein the initial intermotion sequence comprises a preset number of skeleton sequence frames...” where "…wherein an initial motion sequence comprises a preset number of skeleton sequence frames...” was most likely intended.
Appropriate correction is required.
Allowable Subject Matter
Claims 11-19 are allowed. The following is an examiner’s statement of reasons for allowance:
a target object attribute, and a target motion sequence, the initial motion sequence comprising a motion sequence of a human body interacting with the object, and the object has a plurality of initial object attributes configured; inputting the initial motion sequence and the target object attribute of the training sample set into a preset neural network model, and obtaining a generated motion sequence corresponding to the target object attribute output by the preset neural network model; and correcting a plurality of model parameters of the preset neural network model according to the target motion sequence and the generated motion sequence until a training situation of the preset neural network model meets a plurality of preset conditions, to obtain the human body motion edit model having been trained.
Regarding independent claim 19, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a processor, a memory, and a communication bus; the memory has a computer-readable program executed by the processor stored; the communication bus realizes a connecting communication between the processor and the memory; and a target object attribute, and a target motion sequence, the initial motion sequence comprising a motion sequence of a human body interacting with the object, and the object has a plurality of initial object attributes configured; inputting the initial motion sequence and the target object attribute of the training sample set into a preset neural network model, and obtaining a generated motion sequence corresponding to the target object attribute output by the preset neural network model; correcting a plurality of model parameters of the preset neural network model according to the target motion sequence and the generated motion sequence, until a training situation of the preset neural network model meets a plurality of preset conditions, to obtain the human body motion edit model having been trained; or the processor executes the computer-readable program to realize the steps in the synthesis method for the human body motion model based on the object attribute, comprising: acquiring a target object attribute and an initial motion sequence, the initial motion sequence comprises a motion sequence of a human body interacting with an object corresponding to the target object attribute, and configuring the initial object attribute to the object corresponding to the target object attribute; and inputting the target object attribute and the initial motion sequence into a human body motion editing model having been trained, and synthesizing the target motion sequence corresponding to the target object attribute through the human body motion editing model.
For the above claims, the references cited in the Notice of References Cited neither anticipated nor rendered obvious the recited limitations, either alone or in combination within the context of the whole claim.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619